UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended: March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26887 Silicon Image, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 1140 East Arques Avenue, Sunnyvale, California 94085 (Address of principal executive office)(Zip Code) (408) 616-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at April 25, 2012 Common Stock, $0.001 par value SILICON IMAGE, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 Table of Contents Part I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 29 Part II OTHER INFORMATION 29 Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 47 Signature 48 EXHIBIT 10.01 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) SILICON IMAGE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) March 31, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of$1,362 at March 31, 2012 and $1,382 at December 31, 2011 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible assets, net (Note 7) Goodwill(Note 7) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies(Note 9) Stockholders’ Equity: Convertible preferred stock, par value $0.001; 5,000,000shares authorized; no shares issued or outstanding - - Common stock, par value $0.001; 150,000,000 shares authorized; shares issued and outstanding: 83,131,329 at March 31, 2012and 82,069,472 at December 31, 2011 98 98 Additional paid-in capital Treasury stock, 17,918,244 shares at March 31, 2012 and 17,614,441 shares at December 31, 2011 ) ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Revenue: Product $ $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue Research and development (2) Selling, general and administrative (3) Amortization of intangible assets Restructuring expense (Note 8) 5 Total cost of revenue and operating expenses Loss from operations ) ) Interest income and other, net Income (loss) before provision for income taxes and equity in net loss of an unconsolidated affiliate ) Income tax expense Equity in net loss of an unconsolidated affiliate - Net loss $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares – basic and diluted (1) Includes stock-based compensation expense $ $ (2) Includes stock-based compensation expense $ $ (3) Includes stock-based compensation expense $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended March 31, Net loss $ ) $ ) Foreign currency translation adjustments, net of tax 48 Fair value of effective cashflow hedges, net of tax 15 71 Change in unrealized net gain (loss) on available-for-sale investments, net of tax (9 ) Other comprehensive income Comprehensive loss $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Stock-based compensation expense Amortization of investment premium Tax benefits from employee stock-based transactions Amortization of intangible assets Excess tax benefits from employee stock-based transactions ) ) Realized gain on sale of short-term investments ) ) Equity in net loss of unconsolidated affiliate - Others Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued and other liabilities ) ) Deferred margin on sales to distributors Deferred license revenue ) Cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturities and sales of short-term investments Purchases of short-term investments ) ) Cash used in business acquisitions - ) Purchases of property and equipment ) ) Investment in a privately held company ) - Advances for intellectual properties - ) Other investing activities ) - Cashprovided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuances of common stock Excess tax benefits from employee stock-based transactions Repurchases of restricted stock units for income tax withholding ) ) Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) (4
